Citation Nr: 1760559	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for Meniere's disease with hearing loss and tinnitus. 

2.  Entitlement to service connection for Meniere's disease with hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1971 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In February 2016, the Veteran submitted a statement asking to withdraw his request for a travel board hearing with a Veterans Law Judge.  Under these circumstances, the Board considers the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e). 

Portions of the Veteran's physical claims folder were misplaced.  Lost file procedures were taken, but very few documents were able to be located.  See M21-1, Part III, Subpart ii, Chapter 4, Section D; see also August 2015 email from Records Management Center (RMC).  In a September 2015 letter, the RO notified the Veteran of the lost file and requested he submit any documents he had that were a part of the claims folder.  Notably, important procedural documents are not of record.  In that regard, there is evidence that in April 2011, the Veteran filed a Notice of Disagreement (NOD) with the April 2010 rating decision; the RO issued a Statement of the Case (SOC) in May 2012; and the Veteran filed a VA Form 9 in July 2012. 

In the April 2010 rating decision, the RO reopened the claim of entitlement to service connection for Meniere's disease with tinnitus and hearing loss and denied service connection.  Irrespective of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this issue.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As discussed below, the Board is reopening the Veteran's service connection claim for Meniere's disease with hearing loss and tinnitus.  The reopened issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an October 1980 rating decision, the RO denied the Veteran's claim for service connection for Meniere's disease with hearing loss and tinnitus; the Veteran was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's October 1980 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for Meniere's disease with hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The RO's October 1980 rating decision to deny service connection for Meniere's disease with hearing loss and tinnitus is final.  38 U.S.C. § 7005 (2012); 38 C.F.R. §§ 3.104, 19.192 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for Meniere's disease with hearing loss and tinnitus.  38 U.S.C. §§ 1110, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Pertinent Law and Regulations

If a claim of entitlement to service connection has previously been denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence VA is required to review for newness and materiality is that which has been submitted by the claimant since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Shade, 24 Vet. App. at 118.


Analysis

The Veteran previously filed a claim of entitlement to service connection for hearing loss and tinnitus that was denied in an October 1980 rating decision.  The RO has stated that the Veteran was notified of the decision and did not appeal within one year.  The Veteran has not disputed this history; therefore the decision became final.  The Veteran requested to reopen the claim in September 2009. 

The Board notes that there are no documents in the Veteran's claim folder dating prior to December 2009.  Accordingly, it is not possible to know what evidence was of record at the time of the previous final denial.  However, in January 2010 the Veteran underwent a hearing examination.  The examiner provided a positive nexus opinion linking the Veteran's hearing loss to service and provided support for the contention that the Veteran's hearing loss could have been related to exposure to methyl ethyl ketone.  This represents evidence that helps to substantiate the claim and is therefore material.  

Resolving reasonable doubt in the Veteran's favor, the Board can assume that this evidence is not cumulative or redundant of evidence that was on the record at the time of the October 1980 denial.  Without yet addressing the probative value of this opinion, the Board acknowledges that this evidence satisfies the low threshold of new and material evidence required to reopen the claim.  To this extent only, the appeal is granted.




ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for Meniere's disease with hearing loss and tinnitus is reopened.


REMAND

The Veteran's most recent audiology examination of record was in January 2010.  It also appears, based on the context of the April 2010 rating decision that the Veteran may have undergone an additional VA examination. If that is the case, that examination is not of record.  In the April 2010 rating decision, the RO declared that the January 2010 examination was considered unacceptable because the examiner did not have access to the previous rating decision.  The examiner also did not provide sufficient rationale on which to decide the claim.  Furthermore, the examiner stated that the Veteran may not have a current diagnosis of Meniere's disease, as was allegedly indicated in prior examinations, but did not provide further explanation of this contradiction.  The January 2010 examination did not provide a clear picture of the Veteran's currently diagnosed disabilities, nor did it provide appropriate medical rationale to link the current disabilities to service.  Therefore the examination cannot be considered adequate. 

Given the missing records, the inadequate January 2010 examination, and the amount of time that has elapsed since the most recent examination, the Board finds that a new examination is necessary in order to properly adjudicate the Veteran's claims.  

The Board notes that the Veteran's service treatment records were lost and are no longer associated with the claims file.  In such a case, VA has a heightened duty to assist the Veteran in developing the claim, to consider the "benefit of the doubt" rule, and to explain its findings and conclusions to the Veteran.  Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Consequently, on remand, the RO should make additional efforts to obtain any outstanding records that may be relevant to the Veteran's claim, and carefully consider the Veteran's lay statements and assertions regarding information which he is competent to report. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any relevant records of treatment for Meniere's disease, hearing loss, or tinnitus, and provide appropriate releases for non-VA providers who may possess new or additional evidence pertinent to the issue on appeal.  Take the necessary steps to obtain identified treatment records. 

2.  Ask the Veteran to identify any other records in his possession that were lost from the claims file and/or may serve to support his claim. 

3.  After the foregoing development has been completed to the extent possible, for a VA audiology examination.  The entire claims file, to include a complete copy of the REMAND and all evidence relevant to the examiner's review, must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disabilities related to the Veteran's ears and hearing ability.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

In doing so, the physician should address the Veteran's assertions as to the in-service events or activities that he believes served as a cause of his current disabilities. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.  Complete rationale should include the evidence used to reach any conclusions, as well as the medical knowledge or information the examiner relied upon in linking the evidence to those conclusions.  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


